DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Molnar (US 2015/0125943) does not teach or suggest “…each grating coupler adapted to be responsive to a different direction of light received from a target, said direction being defined relative to a plane perpendicular to a plane of the grating coupler…” as recited by the amended independent claims 13 and 26. 
However, Examiner respectfully disagrees. Molnar teaches (in a different embodiment than the embodiment referred to in the rejection of the Office Action of 19 January 2021) a plurality of grating couplers (gratings coupled with sensors, see angle-sensitive pixel of Fig. 6 and paragraph 0085), each grating coupler adapted to be responsive to a different direction of light (each grating coupled with a sensor is responsive to angles in only one direction; paragraph 0085) received from a target (target is, for example, a light source; see paragraph 0094), said direction being defined relative to a plane perpendicular to a plane of the grating coupler (angles are measured relative to the x-z and y-z planes; paragraph 0085). Thus, the claims remain rejected as anticipated by the embodiment of Fig. 6 of Molnar. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 13 and 26 recite the limitation of “…a plurality of grating couplers, each grating coupler adapted to be responsive to a different direction of light received from a target, said direction being defined relative to a plane perpendicular to a plane of the grating coupler… (emphasis added).” However, it is unclear and indefinite as to which direction of which specific grating coupler the limitation is referring to. Examiner recommends that the limitation be rewritten to recite “…a plurality of grating couplers, each grating coupler adapted to be responsive to a different direction of light received from a target, each direction being defined relative to a plane perpendicular to a plane of each grating coupler…” Claims 8-11 and 22-25 depend from claims 13 and 26 and are rejected under 35 U.S.C. 112(b) for the same reasons. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11, 13, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (US 2015/0125943 A1).

Claim 13, Molnar teaches a lens-less imaging device (“embodiments of the invention are directed to a lens-less, angle-sensitive pixel (ASP) sensor;” paragraph 0004) comprising:
a plurality of grating couplers (gratings coupled with sensors, see angle-sensitive pixel of Fig. 6 and paragraph 0085), each grating coupler adapted to be responsive to a different direction of light (each grating coupled with a sensor is responsive to angles in only one direction; paragraph 0085) received from a target (target is, for example, a light source; see paragraph 0094), said direction being defined relative to a plane perpendicular to a plane of the grating coupler (angles are measured relative to the x-z and y-z planes; paragraph 0085), said plurality of grating couplers forming an image of the target in accordance with optical transfer functions of the plurality of grating couplers (self-images are generated according to sensor response modeling using the equations of paragraph 0082).

Claim 8, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (see Fig. 5 wherein the gratings cover the surface of the entire sensor and are used to generate an image to reconstruct an entire scene; paragraph 0143).
											   
Claim 9, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).

Claim 10, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
											   
Claim 11, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure; paragraph 0108 and Fig. 5a).

Claim 26, Molnar teaches a method of forming an image of a target (light-field imaging; paragraph 0015), the method comprising:
receiving a response from a plurality of grating couplers (gratings coupled with sensors, see angle-sensitive pixel of Fig. 6 and paragraph 0085), each grating coupler being responsive to a different direction of light received from the target (photodiode in each of the eight sensors, each sensor responsive to different angles of light, measures the total light flux through the stacked gratins; paragraph 0086), said direction being defined relative to a plane perpendicular to a plane of the grating coupler (angles are measured relative to the x-z and y-z planes; paragraph 0085),
each grating coupler having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of grating couplers (redundant information is captured by diodes corresponding to respective adjacent gratings; see paragraph 0104); and


Claim 22, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (see Fig. 5 wherein the gratings cover the surface of the entire sensor and are used to generate an image to reconstruct an entire scene; paragraph 0143).
 
Claim 23, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).
												
Claim 24, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
												
Claim 25, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure; paragraph 0108 and Fig. 5a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIAWEI CHEN/Primary Examiner, Art Unit 2696